DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendments received 01/19/2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes “give an indication of the movement of the device itself” in paragraph [0015]. The specification further describes  “a viewing location of a use” and “relative orientation” in paragraph [0051]. The specification further more describes “tracking the relative location of the device and/or current relative orientation of the device” in paragraph [0053]. However, the specification does not describe “a first location link of the set of location links”. Therefore, the claim limitations “a first location link of the set of location links” recited in claim 1 and claim 9 are a new matter. 
 	Claims 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to dependency of claim 2. Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to dependency of claim due to dependency of claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15 and 19-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fein (US 20140098137 A1).
Regarding to claim 15 (New),  Fein discloses a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor of a computing system, causes the computing system to (Fig. 3A; [0060]: a specifically-designed AR system is in the form of video goggles 30; [0063]: AR system contains microprocessors, controllers, network interface card, and memory; [0067]: microprocessors, controllers, network interface card, and memory; Fig. 7A; [0113]: AR system includes one or more processors 116, one or more microprocessors, and a memory 114; [0115]: FPGAs execute one or more computer readable instructions 152 stored in memory 11; Fig. 7B; [0116]: read-only memory (ROM), programmable read-only memory, DRAM, and SRAM):
display a multi-dimensional reference element within a three-dimensional virtual environment (Fein; Fig. 4A; [0065]: display and overlay computer generated data and images onto portions of views of actual scenes of the real world environment; [0070]: augmentations are in the form of text and three-dimensional visual items; modify, emphasize, delete, or de-emphasize existing real world items  in an augmented view; [0071]: display an ad rotator augmentation through an AR system; Fig. 5S; [0100]: the arrow is three dimensional augmented reference; display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow; 
    PNG
    media_image1.png
    258
    287
    media_image1.png
    Greyscale
 display view 50u of FIG. 5U, which includes augmentation 51k that mirrors augmentation 51g of FIG. 5R; Fig. 6A-E; [0109]: overlap the first actual scene), the multi-dimensional reference element operable to provide a visual indication of a location in the three-dimensional virtual environment and a viewing orientation in the three- dimensional virtual environment (Fein; Fig. 5M; [0097]: provide different and evolving environmental information; Fig. 5S; [0100]: display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow, that directs the user 62 to turn around and return back to the proximate location; Fig. 5X; [0105]: FIG. 5X illustrates an arrow augmentation 51p that directs a user 62 to move, e.g., walk, peddle, or drive, in a particular direction).

Regarding to claim 19 (New), Fein in view of Cho discloses the non-transitory computer readable storage medium of claim 15, wherein the multi-dimensional reference element includes a viewspacer (Fig. 3A; [0060]: a specifically-designed AR system is in the form of video goggles 30; Fig. 4A;  [0064]: a perspective view of the electronic glasses) that provides a visual representation of the viewing orientation within the three-dimensional virtual environment (Fein; Fig. 4A; [0065]: overlay computer generated data and/or images onto portions of views of actual scenes of the real world environment; [0070]: augmentations are in the form of text and three-dimensional visual items; Fig. 5C; [0082]: the view 50c includes augmentation 51b that is located at location 504a of view 50c; Fig. 5S; [0100]: the arrow is three dimensional augmented reference; display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow; 
    PNG
    media_image1.png
    258
    287
    media_image1.png
    Greyscale
 display view 50u of FIG. 5U, which includes augmentation 51k that mirrors augmentation 51g of FIG. 5R; [0103]: view 50v of FIG. 5V and view 50w of FIG. 5W are two augmented views of the retail business at two different points and two different viewing orientation).

Regarding to claim 20 (New),  Fein in view of Cho discloses the non-transitory computer readable storage medium of claim 15, wherein the multi-dimensional reference element includes a viewspacer (Fig. 3A; [0060]: a specifically-designed AR system is in the form of video goggles 30; Fig. 4A;  [0064]: a perspective view of the electronic glasses) that provides a visual indication of content locations within the three-dimensional virtual environment (Fig. 5S; [0100]: the arrow is three dimensional augmented reference; display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow; 
    PNG
    media_image1.png
    258
    287
    media_image1.png
    Greyscale
 display view 50u of FIG. 5U, which includes augmentation 51k that mirrors augmentation 51g of FIG. 5R), the content locations being associated with location links (Fein; Fig. 4A; [0065]: overlay computer generated data and/or images onto portions of views of actual scenes of the real world environment; [0070]: augmentations are in the form of text and three-dimensional visual items; Fig. 6A; [0085]: position 1 is associated to augmentation 51a or 51b of FIG. 5B or 5C;  [0086]: positions 2 and 4 are associated with different contents; Fig. 5S; [0100]: display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow).

Regarding to claim 21 (New),  Fein in view of Cho discloses the non-transitory computer readable storage medium of claim 15, wherein the three-dimensional virtual environment is configured to be displayed in a two- dimensional virtual environment (Fein; Fig. 4A; [0065]: overlay computer generated data and/or images onto portions of views of actual scenes of the real world environment; [0070]: augmentations are in the form of text and three-dimensional visual items; Fig. 5S; [0100]: display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow; 
    PNG
    media_image1.png
    258
    287
    media_image1.png
    Greyscale
 ; display three dimensional augmented arrow in a two dimensional road as illustrated in Fig. 5S;  display view 50u of FIG. 5U, which includes augmentation 51k that mirrors augmentation 51g of FIG. 5R; Fig. 6A-E; [0109]: overlap the first actual scene).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Fein (US 20140098137 A1) in view of Lamb (US 20140002496 A1) and further in view of Fadell (US 20080276178 A1).
Regarding to claim 2 (New), Fein discloses  a computing system (Fig. 3A; [0060]: a specifically-designed AR system is in the form of video goggles 30; [0063]: AR system contains microprocessors, controllers, network interface card, and memory; [0067]: microprocessors, controllers, network interface card, memory, camera, battery, etc; Fig. 7A; [0113]: AR system includes one or more processors 116, one or more microprocessors, and a memory 114), comprising: 
at least one computing processor ([0063]: AR system contains microprocessors, controllers, network interface card, and memory; [0067]: microprocessors and controllers; Fig. 7A; [0113]: AR system includes one or more processors 116, one or more microprocessors, and a memory 114); and 
memory including instructions that, when executed by the at least one computing processor, enable the computing system to ([0063]: AR system contains microprocessors, controllers, network interface card, and memory; [0067]: [0067]: microprocessors, controllers, and memory; Fig. 7A; [0113]: AR system includes one or more processors 116, one or more microprocessors, and a memory 114): 
receive content to display in a three-dimensional virtual environment ([0070]: augmentations are in the form of text and three-dimensional visual items; Fig. 5A; [0080]:  receive an actual view 50a of a scene from a camera; a content is received and displayed by the AR device 70*; Fig. 5S; [0100]: the arrow is three dimensional augmented reference; display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow; 
    PNG
    media_image1.png
    258
    287
    media_image1.png
    Greyscale
 display view 50u of FIG. 5U, which includes augmentation 51k that mirrors augmentation 51g of FIG. 5R), 
identify a set of location links associated with the content (Fig. 5B; [0081]: augmentation 51a is generated in response to the location and orientation of the AR device 70* and  in response to detection of the non-augmentation scene element 502a; Fig. 6A; [0085]: position 1 is associated to augmentation 51a or 51b of FIG. 5B or 5C;  [0086]: positions 2 and 4 are associated with different contents), the set of location links corresponding to locations and viewing orientations within the three- dimensional virtual environment ([0070]: augmentations are in the form of text and three-dimensional visual items; Fig. 6A; [0085]: position 1 is associated to augmentation 51a or 51b of FIG. 5B or 5C; the augmented view that user 62 may see from position 1 may include an augmentation, e.g., augmentation 51a or 51b of FIG. 5B or 5C, that is inserted in the augmented view, e.g., augmented view 50b or 50c of FIG. 5B or 5C; [0086]: positions 2 and 4 are associated with different contents; Fig. 6A; [0086]), 
receive instructions to view a portion of the content ([0086]: receive the user 62 instructions to see again the previously displayed augmentation 51b; instructions include stopping, turning, and moving towards near where he last saw the augmentation 51b as illustrated by positions 3 and 4;  based on one or more detected the user 62 instruction, the AR device 70* displays the same augmentation 51b), the portion of the content associated with a first location link of the set of location links (Fig. 5C; [0086]: based on one or more detected behaviors of the user 62, the AR device 70* displays the same augmentation 51b  that was previously displayed in the view 50c of FIG. 5C.), and 
display a multi-dimensional reference element (Fein; Fig. 4A; [0065]: display and overlay computer generated data and images onto portions of views of actual scenes of the real world environment; [0070]: augmentations are in the form of text and three-dimensional visual items; modify, emphasize, delete, or de-emphasize existing real world items  in an augmented view; [0071]: display an ad rotator augmentation through an AR system; Fig. 5S; [0100]: the arrow is three dimensional augmented reference; display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow; 
    PNG
    media_image1.png
    258
    287
    media_image1.png
    Greyscale
 display view 50u of FIG. 5U, which includes augmentation 51k that mirrors augmentation 51g of FIG. 5R; Fig. 6A-E; [0109]: overlap the first actual scene), the multi-dimensional reference element operable to provide a visual indication of the location in the three- dimensional virtual environment and the viewing orientation within the three- dimensional virtual environment (Fein; Fig. 5M; [0097]: provide different and evolving environmental information; Fig. 5S; [0100]: display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow, that directs the user 62 to turn around and return back to the proximate location; Fig. 5X; [0105]: FIG. 5X illustrates an arrow augmentation 51p that directs a user 62 to move, e.g., walk, peddle, or drive, in a particular direction).
Fein fails to explicitly disclose:
the content provided by one of a plurality of content providers,
the first location link corresponding to a location in the three-dimensional virtual environment and a viewing orientation within the three-dimensional virtual environment.
In same field of endeavor, Lamb teaches the content provided by one of a plurality of content providers (Fig. 1; [0033]: the depicted computing devices include mobile device 11, mobile device 12, mobile device 19, and server 15; [0034]: server 15 contains a supplemental information server or an application server; a client downloads image and video files from one of  a supplemental information server and an application server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fein to include the content provided by one of a plurality of content providers as taught by Lamb. The motivation for doing so would have been to display a virtual object corresponding with the AR tag; to download image and video files from server as taught by Lamb in paragraphs [0032] and [0034].
Fein in view of Lamb fails to explicitly disclose:
the first location link corresponding to a location in the three-dimensional virtual environment and a viewing orientation within the three-dimensional virtual environment.
In same field of endeavor, Fadell teaches:
the first location link corresponding to a location in the three-dimensional virtual environment and a viewing orientation within the three-dimensional virtual environment ([0038]: the media is displayed to the user in three dimensions; 3D; Fig. 4; [0048]: display screen 400 displays 3D media; [0055]: the user selects a listing 502, i.e. a link, by placing highlight region 504 over the listing; Fig. 5; [0057]: select a particular seat, i.e. a link; the displayed media is adjusted to reflect the selected seat, i.e. a link; adjust the displayed media to provide a preview of the newly selected viewing position to the user; [0071]: the personal display device adjusts the media display based on the new viewing position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fein in view of Lamb to include the first location link corresponding to a location in the three-dimensional virtual environment and a viewing orientation within the three-dimensional virtual environment as taught by Fadell. The motivation for doing so would have been to display 3D media; provide a preview of the newly selected viewing position to the user as taught by Fadell in Fig. 5, and pargraphs [0048] and [0057]. 

Regarding to claim 3 (New),  Fein in view of Lamb and Fadell discloses the computing system of claim 2, wherein a location link is generated by a viewer of the three-dimensional virtual environment or a provider of the content (Fadell; Fig. 5; [0056]:  the user adds a new theater, i.e. a link, to listings 502 by selecting add option 506; the personal display device provides an interface for the user to create a customized theater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fein in view of Lamb to include wherein a location link is generated by a viewer of the three-dimensional virtual environment or a provider of the content as taught by Fadell. The motivation for doing so would have been to display 3D media; provide a preview of the newly selected viewing position to the user as taught by Fadell in Fig. 5, and pargraphs [0048] and [0057].
 
Regarding to claim 5 (New),  Fein in view of Lamb and Fadell discloses the computing system of claim 2, wherein the instructions, when executed by the at least one computing processor, further enables the computing system to:
receive instructions to generate a location link corresponding to a new location in the three-dimensional virtual environment and a new viewing orientation within the three- dimensional virtual environment (Fadell; Fig. 5; [0056]:  the user adds a new theater, i.e. a link, to listings 502 by selecting add option 506; the personal display device provides an interface for the user to create a customized theater; Fig. 5; [0057]: receive a selection of a seat or section using highlight region 512; the personal display device adjusts the displayed media to provide a preview of the newly selected viewing position to the user; [0071]: adjust the orientation of the user relative to the display in response to receiving a user selection of a seat in a theater for viewing the media); and
associate the location link with one of a location in the three-dimensional virtual environment or a virtual object in the three-dimensional virtual environment (Fein; [0070]: augmentations are in the form of text and three-dimensional visual items; Fig. 6A; [0085]: The augmented view (e.g., augmented view 50b or 50c of FIG. 5B or 5C) that user 62 may see from position 1 may include an augmentation (e.g., augmentation 51a or 51b of FIG. 5B or 5C) that is inserted in the augmented view (e.g., augmented view 50b or 50c of FIG. 5B or 5C) equivalent to the augmentation location 614 illustrated in FIG. 6A; Fig. 6A; [0083-0086]).

Regarding to claim 6 (New), Fein in view of Lamb and Fadell discloses the computing system of claim 2, wherein the instructions, when executed by the at least one computing processor, further enables the computing system to (same as rejected in claim 2):
display in a section of a viewspacer (Fig. 3A; [0060]: a specifically-designed AR system is in the form of video goggles 30; Fig. 4A;  [0064]: a perspective view of the electronic glasses) of the multi-dimensional reference element, the set of location links, individual location links associated with a respective location and a respective field of view for viewing content in the three-dimensional virtual environment (Fein; Fig. 4A; [0065]: overlay computer generated data and/or images onto portions of views of actual scenes of the real world environment; [0070]: augmentations are in the form of text and three-dimensional visual items; Fig. 6A; [0085]: position 1 is associated to augmentation 51a or 51b of FIG. 5B or 5C;  [0086]: positions 2 and 4 are associated with different contents; Fig. 5S; [0100]: the arrow is three dimensional augmented reference; display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow; 
    PNG
    media_image1.png
    258
    287
    media_image1.png
    Greyscale
 display view 50u of FIG. 5U, which includes augmentation 51k that mirrors augmentation 51g of FIG. 5R; Fig. 6A-E; [0109]: overlap the first actual scene).

Regarding to claim 7 (New),  Fein in view of Lamb and Fadell discloses the computing system of claim 2, wherein the instructions, when executed by the at least one computing processor, further enables the computing system to (same as rejected in claim 2):
receive instructions to add or remove a location link from the set of location links (Fadell; [0056]: the user adds a new theater to listings 502 by selecting add option 506, i.e. receiving an adding instruction; in response to receiving a user selection of add option 506, the personal display device may allow the user to enter information for the new theater.).

Regarding to claim 8 (New),  Fein in view of Lamb and Fadell discloses the computing system of claim 2, wherein the instructions, when executed by the at least one computing processor, further enables the computing system to (same as rejected in claim 2):
send instructions to a plurality of viewers to view a portion of the content associated with a location link (Fadell; [0057]: in response to receiving a selection of a seat or section using highlight region 512, the personal display device adjusts the displayed media to provide a preview of the newly selected viewing position to the user;  the personal display device displays the outline of another user's head in a movie theater, or particular architecture of the selected theater ), and
cause the portion of the content to be presented to the plurality of viewers in accordance with the location link (Fadell; [0029]: multi-person video games; [0030]: several personal display devices simulate the experience of playing in a multi-player video game; users may be different passengers in a racecar or drivers of different cars; each user's personal display device adjusts the displayed media based on where the user is located in the game, e.g., the user sitting in the back seat behind the driver will see the back of the driver's head, or the user may see a different view of the outside world and of the other users' cars based on where the user's car is located on the road; user and other users are plurality of viewers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fein in view of Lamb to include send instructions to a plurality of viewers to view a portion of the content associated with a location link; cause the portion of the content to be presented to the plurality of viewers in accordance with the location link as taught by Fadell. The motivation for doing so would have been to simulate the experience of playing in a multi-player video game; to display contents in different users; to display 3D media; provide a preview of the newly selected viewing position to the user as taught by Fadell in Fig. 5, and pargraphs [0030], [0048] and [0057].

Regarding to claim 9 (New), Fein discloses a computer-implemented method (Fig. 3A; [0060]: a specifically-designed AR system is in the form of video goggles 30; [0063]: generate augmented views of scenes from real world environment; AR system contains microprocessors, controllers, network interface card, and memory; [0067]: generate augmented views of scenes from real world environment; microprocessors, controllers, network interface card, memory, camera, battery, etc; Fig. 7A; [0113]: AR system includes one or more processors 116, one or more microprocessors, and a memory 114), comprising:
The rest limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 1 is also used to reject claim 9. 

Regarding to claim 10 (New),  the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 10.

Regarding to claim 11 (New),  the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 11. 

Regarding to claim 12 (New), the claim limitations are similar to claim limitations recited in claim 5. Therefore same rational used to reject claim 5 is also used to reject claim 12. 

Regarding to claim 13 (New),  the claim limitations are similar to claim limitations recited in claim 6. Therefore same rational used to reject claim 6 is also used to reject claim 13. 

Regarding to claim 14 (New), the claim limitations are similar to claim limitations recited in claim 7. Therefore same rational used to reject claim 7 is also used to reject claim 14. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fein (US 20140098137 A1) in view of Lamb (US 20140002496 A1), in view of Fadell (US 20080276178 A1), and further in view of DeJong (US 20120188148 A1).
Regarding to claim 4 (New),  Fein in view of Lamb and Fadell discloses the computing system of claim 2, wherein the first location link is associated with location coordinates and coordinates (Fein; Fig. 6A; [0085]: position 1 is associated to augmentation 51a or 51b of FIG. 5B or 5C;  [0086]: positions 2 and 4 are associated with different contents; based on one or more detected user commends, the AR device 70* displays the same augmentation 51b  that was previously displayed in the view 50c of FIG. 5C; [0070]: augmentations are in the form of text and three-dimensional visual items), the location coordinates specifying a location in the three-dimensional virtual environment (Fein; Fig. 4A; [0065]: overlay computer generated data and images onto portions of views of actual scenes of the real world environment; [0070]: augmentations are in the form of text and three-dimensional visual items; Fig. 6A; [0085]: position 1 is associated to augmentation 51a or 51b of FIG. 5B or 5C;  [0086]: positions 2 and 4 are associated with different contents; Fig. 5S; [0100]: display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow), 
Fein in view of Lamb and Fadell fails to explicitly disclose:
spherical coordinates;
the spherical coordinates specifying a viewing direction in the three-dimensional virtual environment.
In same field of endeavor, DeJong teaches:
spherical coordinates (Fig. 4A-B; [0021]:  other types of coordinate systems may likewise be utilized, for example polar and/or spherical coordinates);
the spherical coordinates specifying a viewing direction in the three-dimensional virtual environment ([0019]: curved planar, and spherical in layout; a full 360 degrees of view in both the horizontal and vertical directions; Fig. 4A-B; [0021]: utilize spherical coordinates; define a frame of reference of the body of the user in one, two, or three directions; a third axis defines a third direction of movement of the user 226 for up and down movements; Fig. 4B; [0022]:  shift the virtual position of meta-display 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fein in view of Lamb and Fadell to include spherical coordinates; the spherical coordinates specifying a viewing direction in the three-dimensional virtual environment as taught by DeJong. The motivation for doing so would have been to utilize spherical coordinates; to shift the virtual position of meta-display 310 as taught by DeJong in Fig. 4A-B and paragraphs [0021-0022].

Claims16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fein (US 20140098137 A1) and in view of Cho (US 20150309310 A1).
Regarding to claim 16 (New), Fein in view of Cho discloses the non-transitory computer readable storage medium of claim 15, wherein the multi-dimensional reference element is positioned on an object ([0065]: overlay computer generated data and/or images onto portions of views of actual scenes of the real world environment;  Fig. 5S; [0100]: display view 50s that includes augmentation 51h that is an augmentation, e.g., an arrow, that directs the user 62 to turn around and return back to the proximate location; Fig. 5X; [0105]: FIG. 5X illustrates an arrow augmentation 51p that directs a user 62 to move, e.g., walk, peddle, or drive, in a particular direction; [0109]: the overlap between the actual scenes),
Fein fails to explicitly disclose:
an object is a progress bar, 
the progress bar including a start position and an end position.
In same field of endeavor, Cho teaches:
an object is a progress bar ([0046]: a progress bar is displayed in the HMD device), 
the progress bar including a start position and an end position ([0046]: a progress bar is displayed in the HMD device; Fig. 4B; [0067]: the indicator 450 of the progress bar 440; Fig. 9A; [0099]: move an indicator 930 to a position corresponding to the first time information in the progress bar 920; 
    PNG
    media_image2.png
    243
    613
    media_image2.png
    Greyscale
 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fein to include an object is a progress bar, the progress bar including a start position and an end position as taught by Cho. The motivation for doing so would have been to display the time information of the surround video image via the progress bar ; to move an indicator 930 to a position corresponding to the first time information in the progress bar 920; to display a second surround video image as taught by Cho in paragraphs [0050] and [0099-0100].

Regarding to claim 17 (New),  Fein in view of Cho discloses the non-transitory computer readable storage medium of claim 16, 
Fein fails to explicitly disclose wherein the progress bar corresponds to one of a temporal dimension or a spatial dimension.
In same field of endeavor, Cho teaches wherein the progress bar corresponds to one of a temporal dimension or a spatial dimension ([0049]: the progress bar displays an indicator in a position corresponding to the time information of the surround video image; [0050]: display the time information of the surround video image via the progress bar; [0066]: a position corresponding to the time information of a progress bar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fein to include wherein the progress bar corresponds to one of a temporal dimension or a spatial dimension as taught by Cho. The motivation for doing so would have been to display the time information of the surround video image via the progress bar ; to move an indicator 930 to a position corresponding to the first time information in the progress bar 920; to display a second surround video image as taught by Cho in paragraphs [0050] and [0099-0100].

Regarding to claim 18 (New), Fein in view of Cho discloses the non-transitory computer readable storage medium of claim 15, 
Fein fails to explicitly disclose wherein the multi-dimensional reference element includes media control elements.
In same field of endeavor, Cho teaches wherein the multi-dimensional reference element includes media control elements (Fig. 9A; [0099]: move an indicator 930 to a position corresponding to the first time information in the progress bar 920; [0100]: if the HMD device 100 detects a control input for moving the indicator 930 to a position corresponding to a second time information in the progress bar 920, the HMD device 100 displays a second surround video image 940-2 related to a second thumbnail image 940-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fein to include wherein the multi-dimensional reference element includes media control elements as taught by Cho. The motivation for doing so would have been to display the time information of the surround video image via the progress bar ; to move an indicator 930 to a position corresponding to the first time information in the progress bar 920; to display a second surround video image as taught by Cho in paragraphs [0050] and [0099-0100].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/             Primary Examiner, Art Unit 2616